Title: To George Washington from Major General Alexander McDougall, 9 November 1778
From: McDougall, Alexander
To: Washington, George


  
    Sir
    Camp Second Hill [New Milford, Conn.] Novr 9th 1778.
  
I was honored with your Favor of Yestarday in the Evening.
The two Connecticut Brigades are still on this ground & will probably be well supplied for a few Days.
Nixon’s is advanced to Woodbury, seven miles from hence.
General Huntington has applied to me to put their Officers to the respective Corps as they are arranged agreeable to the New-Establishment, as the rejected Officers are gone home, and untill that takes place, some Companies are now without any Commissioned Officers annexed to them; those who are to have Charge of them belong to other Companies or Corps. The Evils that have arisen to those Companies in their present State will increase; they are obvious. But as I am so near Head Quarters, I do not think myself authorised to remove them—It being a Question whether those Officers that are promoted by that intended arrangment can receive their Pay in the new Office, ’till Congress shall give the finishing Hand to the Work.
  
  
  
  I am therefore under the Necessity of troubling your Excellency for Directions on this Subject.
If the Weather is fair to morrow I intend to avail myself of the Opportunity to set off for Hartford, where my Stay will be very short. I have the Honor to be with great Truth and Regard your Excellency’s most Obedient humble Servant.
